ORDER
Respondent has filed a petition for reinstatement, motion to dismiss, motion to quash and motion for ancillary relief. Disciplinary Counsel has filed returns in opposition to these motions and has requested that respondent be placed on interim suspension. We deny each of respondent’s motions and all other relief he has requested. We grant Disciplinary Counsel’s request to place respondent on interim suspension based on the fact that respondent has been indicted for a serious offense. Rules 2(z), 16 and 17(a), RLDE, Rule 413, SCACR.
IT IS SO ORDERED.
/s/ Ernest A. Finney Jr., C.J.
/s/ Jean H. Toal, J.
/s/ James E. Moore, J.
/s/ John H, Waller Jr., J.
/s/ E.C. Burnett III, J.